THIRD AMENDMENT

TO

AGREEMENT AND PLAN OF MERGER

 

THIS THIRD AMENDMENT (the “Amendment”) to that certain Agreement and Plan of
Merger (as amended, the “Agreement”), dated as of August 10, 2012, by and among
Canwealth Minerals Corporation, a Delaware Corporation (“Canwealth”), USG1,
Inc., a Delaware Corporation (“USG1”), and Kimi Royer, as representative of the
USG1 Stockholders (the “Stockholder Representative”), is entered into as of
October 5, 2015, by and among USG1 (now known as Canwealth Minerals Corporation)
and the Stockholder Representative. Capitalized terms used and not otherwise
defined herein shall have the meanings given to them in the Agreement.

 

WITNESSETH

 

WHEREAS, at the closing of the Merger on February 11, 2013: (i) Canwealth was
merged with and into USG1 with USG1 continuing as the surviving entity in the
Merger; (ii) the existing shares of Canwealth common stock were converted into
Forty-Four Million One Hundred Sixty-Nine Thousand Two Hundred and Thirty-One
(44,169,231) shares of USG1 Stock; and (iii) the USG1 Stockholders continued to
hold an aggregate of Six Million Six Hundred Thousand (6,600,000) shares of USG1
Stock;

 

WHEREAS, contemporaneously with the closing of the Merger, USG1 changed its
corporate name to “Canwealth Minerals Corporation”;

 

WHEREAS, pursuant to the Agreement, Canwealth is obligated to pay the
Stockholder Representative an aggregate of Fifty Thousand Dollars ($50,000) (the
“Merger Consideration”) to be distributed in accordance with the terms of the
Agreement;

 

WHEREAS, pursuant to the Agreement, the Merger Consideration is payable as
follows: (A) Ten Thousand Dollars ($10,000) upon a Registration Statement on
Form S-1 filed by USG1 being declared effective by the Securities and Exchange
Commission; and (B) Forty Thousand Dollars ($40,000) upon (i) the filing of a
Form 15c2-11 by USG1, and (ii) the Shares of USG1 Stock being actively traded on
a stock exchange or quotation service; and

 

WHEREAS, the purpose of this Amendment is to provide that payment of the Merger
Consideration shall be made on or before June 30, 2016 and to clarify neither
USG1, the Stockholder Representative nor any USG1 Stockholders shall have the
right to void the Agreement or unwind the Merger for any reason.

 

NOW, THEREFORE, in consideration of mutual covenants and premises set forth
herein, and intending to be legally bound, the parties hereto agree as follows:

 

1.Section 1.01(iv) of the Agreement is hereby amended and restated in its
entirety as follows:

“Merger Consideration. As consideration for the Merger, Canwealth shall pay to
the Stockholder Representative an aggregate of Fifty Thousand Dollars ($50,000)
(the “Merger Consideration”), who shall be solely responsible to distribute such
Merger Consideration among the non-Dissenting Stockholders (the “Non-Dissenting
Stockholders”) on a pro rata basis relative to the number of shares of USG1
Stock held by each such Non-Dissenting Stockholder prior to the Merger. The
Merger Consideration shall be paid by Canwealth on or before June 30, 2016. The
parties hereto hereby acknowledge and agree that the effectiveness of the Merger
is in no way contingent upon payment of the Merger Consideration and neither
USG1, the Stockholder Representative nor any USG1 Stockholders shall have the
right to void this Agreement or unwind the Merger for any reason, including, but
not limited to, nonpayment of the Merger Consideration.”

 

2.Except as expressly amended hereby, all terms and provisions of the Agreement
shall remain in full force and effect.



3.This Amendment may be executed in counterparts, which taken together shall
constitute one and the same instrument, and either of the parties hereto may
execute this Amendment by signing either such counterpart.

[SIGNATURE PAGE TO FOLLOW]

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.

 

      Canwealth Minerals Corporation (f/k/a USG1, Inc.)       By: /s/  Garth
McIntosh   Name:  Garth McIntosh   Title:    Chief Executive Officer  

 

 

Kimi Royer, as Stockholder Representative

 

 

/s/ Kimi Royer





